Mr. Presiding Justice Dever specially concurring in the majority opinion. In indicating my concurrence in the views expressed by Mr. Justice McSurely in the majority opinion of the court, I desire to emphasize what is said therein with reference to the injunctional order for the violation of which the chancellor imposed jail sentences in each of the several cases before us. The order goes much further in imposing restraints upon persons intended to be affected thereby than any other that my attention has been directed to. The defendants were restrained “from watching or spying upon complainants or their employees or applicants for work,” from following employees “or calling at their homes to induce them to leave their employment,” “from attempting by payment or promise of money, employment, etc., to induce employees of complainants to quit,” and “from attempting to induce employees of complainant to refuse to do their work,” etc. No appeal was taken from the entry of this order, and the question of its sufficiency is not before us. Seidman, the defendant, however, in view of certain provisions of the order, might have had some reason for his apparent belief that the order, at least as to such provisions, was illegal. I can find nothing in the record that supports the statement in the dissenting opinion that Seidman was a “ringleader” or that he “maintained the industrial warfare which then existed.” He did not, so far as the evidence shows, either flout or defy the order after the time he was informed by his counsel that picketing was unlawful in the State of Illinois, nor was his conduct or attitude towards the order in wilful disobedience of it. The evidence does disclose that Seidman was vice president.of the International Ladies’ Garment Workers ’ Union and that he was a nonresident of the State of Illinois. Neither these facts nor anything in the record warrants the epithet “nonresident ruffians” impliedly applied to him. The evidence shows that Seidman immediately after he was informed that the in junctional order, so far as it restrained picketing, was legal in this State, “told the strikers that the injunction prohibited picketing, and that if they did picket, they would do so on their own account and have to stand the consequences.”